Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by WO 2016190404 (hereafter WO ‘404)(using US 20180138551 as translation)(hereafter US ‘551).
Claim 1:	 WO ‘404 discloses a non-aqueous electrolyte secondary battery (US ‘551, paragraph [0001]) comprising: 
a positive electrode having a positive electrode current collector and a positive electrode mixture layer formed on the collector (US ‘551, paragraphs [0329]-[0334]); 
a negative electrode having a negative electrode current collector (US ‘551, paragraphs [0319]-[0328]) (US ‘551, abstract); and 
a non-aqueous electrolyte, wherein 
the non-aqueous electrolyte contains a lithium salt (US ‘551, paragraphs [0253]-[0257]) containing an oxalate complex as an anion (US ‘551, paragraphs [0030] and [0288]). See also entire document.
WO ‘404 does not disclose that a lithium metal is deposited on the negative electrode current collector during charging and the lithium metal is dissolved into the non-aqueous electrolyte during discharging.
However, given that the non-aqueous electrolyte secondary battery of WO ‘404 is structurally similar to that instantly claimed, and operating the same as instantly claimed (i.e., the battery charges and discharges), the a non-aqueous electrolyte secondary battery of WO ‘404 anticipates a lithium metal deposited on the negative electrode current collector during charging and the lithium metal is dissolved into the non-aqueous electrolyte during discharging. 
Claim 3:	WO ‘404 discloses that the negative electrode current collector is copper foil (US ‘551, paragraphs [0327]-[0328] and [0359], line 2, which disclose copper foil). 
Claim 4:	WO ‘404 discloses that the electrolyte further contains lithium hexafluorophosphate (US ‘551, paragraph [0257]).
Claim 5:	WO ‘404 discloses that the non-aqueous electrolyte further contains at least one selected from vinylene carbonate, fluoroethylene carbonate, and vinyl ethylene carbonate (US ‘551, paragraphs [0188] and [0190]). 
Claim 6:	WO ‘404 discloses that the lithium salt containing an oxalate complex as an anion is contained at a concentration of at least 0.01 M in the non-aqueous electrolyte (US ‘551, paragraphs [0258] and [0261]).
Claim 7:	WO ‘404 discloses that the lithium salt containing an oxalate complex as an anion contains boron or phosphorus (US ‘551 disclosing that M represents a boron atom or a phosphorous atom). 
Claim 9:	 The non-aqueous electrolyte secondary battery according claim 1, wherein an electrolyte salt to be combined with the lithium salt includes LiBF4 , LiClO4, LiPF6, LiAsF6, LiSbF6, and imide salts including LiN(SO2CF3)2 (US ‘551, paragraphs [0257] and 0255]). 
Claim 10:	WO ‘404 discloses that an electrolyte salt to be combined with the lithium salt is LiPF6 (US ‘551, paragraph [0257]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016190404 (hereafter WO ‘404)(using US 20180138551 as translation)(hereafter US ‘551) as applied to claim 1 above, and further in view of Shakespeare et al. (US 20090214899).
WO ‘404 is as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	WO ‘404 discloses a negative electrode having a negative electrode current collector and a negative electrode mixture (e.g. graphite as per US ‘551, paragraph [0322]) formed thereon.

Shakespeare et al. also discloses a negative electrode having a negative electrode current collector and a negative electrode mixture (e.g. graphite).
Shakespeare et al. further disclose a secondary battery comprising a positive electrode (cathode) having a positive electrode current collector (paragraph [0026]) having a positive electrode mixture formed thereon (paragraph [0027]); and, an anode current collector (paragraph [0028]), wherein prior to charging, the anode does not contain active material (paragraphs [0029], [0049] and [0022]-[0023]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode of WO ‘404 on light of the teaching of Shakespeare et al. such that the negative electrode in an initial state (i.e. prior to charging) does not have a negative electrode active material.
One having ordinary skill in the art would have been motivated to make the modification to a battery that would have been reliable, had a long shelf life, 
and would have been made inexpensively and mass-produced, thus providing a battery with sufficient energy storage that could be packaged with electronics to accomplish at least one function (paragraph [0007]).
Claim 8:	WO ‘404 does not disclose a layer containing at least one selected from solid electrolytes, organic substances, and inorganic substances is provided on a surface of the negative electrode current collector.
	Shakespeare et al. disclose a layer (a passivation layer) containing at least one selected from organic substances, and inorganic substances provided on a surface of the negative electrode current collector (paragraphs [0032]-[0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of WO ‘404 by incorporating the layer of Shakespeare et al.
	One having ordinary skill in the art would have been motivated to make the modification to passivation layer that would have prevented adverse environmental exposure of edges of adjacent metal and non-metal layers that would have provided a direct lateral pathway to sensitive components of the battery construction along a metal/non-metal interface (paragraph [0010]).
Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729